Exhibit 13 Report to Stockholders Jacksonville Bancorp, Inc. 2011 Annual Report To Our Shareholders: If we listen to economists, we will get mixed messages.Some tell us that the nation’s economy is showing signs of recovery.Others forecast that there is still more pain to come and that housing will continue to be a drag.The political turmoil that surrounds our nation’s leaders just adds to this “uncertainty.”The one assurance that we have been given is that the Federal Reserve expects interest rates to remain at record lows for the near to mid term. 2011 was a good year for Jacksonville Bancorp, Inc. as we were fortunate to be well positioned for the low interest rate environment in which we operated.Our earnings were enhanced by the improved quality of our loan portfolio and another strong performance by our brokerage subsidiary, Financial Resources Group, Inc.At year end, our total assets stood at $307.3 million, net income increased by over $1.0 million to $3.3 million and capital stood at $41.2 million, all record highs. Our new mobile banking product was well received by our customers when it was launched during the year.This convenient and efficient method of viewing account balances, transferring funds and paying bills by using a mobile phone is an additional service that we were pleased to introduce.The banking industry is constantly changing the way financial services are delivered and our customers want to be able to participate in the newest offerings.By investing in these technological advancements, we continue to make banking with Jacksonville Savings Bank a positive experience. At the conclusion of this year’s annual meeting, long time director Emily Osburn will retire from our board.Emy is completing thirty years of service, having first been elected as a director in 1982.We will miss her thoughtful insight and wise counsel and appreciate the leadership she has provided over many years. In our mission statement, we call for providing quality banking services in the markets we serve and generating core earnings that will enhance shareholder value.Our entire staff works to meet these goals every day.We appreciate your continued support. Sincerely, Andrew F. ApplebeeRichard A. Foss Chairman of the BoardPresident and CEO Table of Contents Page Business of the Company 1 Selected Consolidated Financial Information 2-3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4-19 Report of Independent Registered Public Accounting Firm 20 Consolidated Financial Statements 21-28 Notes to Consolidated Financial Statements 29-82 Common Stock Information 83 Directors and Officers 84 Corporate Information 85 Annual Meeting 85 Business of the Company Jacksonville Bancorp, Inc. (the “Company”) is a Maryland corporation.On July 14, 2010, Jacksonville Bancorp, Inc. completed its conversion from the mutual holding company structure and the related public offering and is now a stock holding company that is fully owned by the public.As a result of the conversion, the mutual holding company and former mid-tier holding company were merged into Jacksonville Bancorp, Inc.The Company owns 100% of Jacksonville Savings Bank. Jacksonville Savings Bank is an Illinois-chartered savings bank headquartered in Jacksonville, Illinois.We conduct our business from our main office and six branches, two of which are located in Jacksonville and one of which is located in each of the following Illinois communities: Virden, Litchfield, Chapin, and Concord.We were originally chartered in 1916 as an Illinois-chartered mutual savings and loan association and converted to a mutual savings bank in 1992.In 1995, Jacksonville Savings Bank converted to an Illinois-chartered stock savings bank and reorganized from the mutual to the mutual holding company form of organization.We have been a member of the Federal Home Loan Bank System since 1932.Our deposits are insured by the Federal Deposit Insurance Corporation. We are a community-oriented savings bank engaged primarily in the business of attracting retail deposits from the general public in our market area and using such funds, together with borrowings and funds from other sources, to originate mortgage loans secured by one-to-four family residential real estate, commercial and agricultural real estate and home equity loans. We also originate commercial and agricultural business loans and consumer loans.Additionally, we invest in United States Government agency securities, bank-qualified, general obligation municipal issues, and mortgage-backed securities issued or guaranteed by the United States Government or agencies thereof.We maintain a portion of our assets in liquid investments, such as overnight funds at the Federal Home Loan Bank. Our principal sources of funds are customer deposits, proceeds from the sale of loans, funds received from the repayment and prepayment of loans and mortgage-backed securities, and the sale, call, or maturity of investment securities.Principal sources of income are interest income on loans and investments, sales of loans and securities, service charges, commissions, loan servicing fees and other fees.Our principal expenses are interest paid on deposits, employee compensation and benefits, occupancy and equipment expense, data processing and telecommunications expense, and Federal Deposit Insurance Corporation insurance premiums. We operate a full service trust department and an investment center.The investment center is operated through Financial Resources Group, Inc., Jacksonville Savings Bank’s wholly-owned subsidiary. 1 Selected Consolidated Financial Information The following tables set forth certain information concerning the consolidated financial position, consolidated data from operations and performance ratios of the Company at the dates and for the years indicated.Selected quarterly financial data for each of the last two years is set forth at Note 20 to the Consolidated Financial Statements. At December 31, (In thousands) Selected Financial Condition Data: Total assets $ Cash and cash equivalents Investment securities Mortgage-backed securities Loans, net(1) Federal Home Loan Bank of Chicago stock, at cost Foreclosed assets, net Bank owned life insurance Deposits Federal Home Loan Bank of Chicago advances — — — Short-term borrowings Stockholders’ equity For the Years Ended December 31, (In thousands, except per share amounts) Selected Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income tax Provision for income taxes 10 Net income $ Earnings per share: Basic $ Diluted $ Dividends per share $ (1)Includes loans held for sale of $447,000, $280,000, $814,000, $1.4 million, and $1.9 million at December 31, 2011, 2010, 2009, 2008, and 2007, respectively. 2 At or For the Years Ended December 31, Selected Financial Ratios and Other Data: Performance Ratios: Return on average assets (ratio of net income to average total assets) % Return on average equity (ratio of net income to average equity) % Interest rate spread(1) % Net interest margin(2) % Efficiency ratio(3) % Dividend pay-out ratio(4) % Non-interest expense to average total assets % Average interest-earning assets to average interest-bearing liabilities % Average equity to average total assets % Asset Quality Ratios: Non-performing assets to total assets % Non-performing loans to total loans % Allowance for loan losses to non-performing loans % Allowance for loan losses to gross loans(5) % Capital Ratios (Bank): Total capital (to risk-weighted assets) % Tier I capital (to risk-weighted assets) % Tier I capital (to total assets) % Other Data: Number of offices 7 7 7 7 7 Full time equivalent employees The interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted- average cost of interest-bearing liabilities for the period. The net interest margin represents net interest income as a percent of average interest-earning assets for the period. The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. The dividend payout ratio represents dividends declared per share divided by net income per share. Gross loans include loans held for sale. 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations General Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding our financial condition and results of operations.The information contained in this section should be read in conjunction with our consolidated financial statements and the accompanying notes. Certain statements in this annual report and throughout Management’s Discussion and Analysis of Financial Condition and Results of Operations are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and involve known and unknown risk, uncertainties and other factors that may cause the Company’s actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward looking statement.Factors that impact such forward looking statements include, among others, changes in general economic conditions, changes in interest rates and competition.We decline any obligation to publicly announce future events or developments that may affect the forward-looking statements herein. Operating Strategy – Overview Our business consists principally of attracting deposits from the general public and using deposits and borrowings to originate mortgage loans secured by one-to-four family residences, commercial real estate and agricultural real estate. In addition, we originate commercial and agricultural business loans and consumer loans.Our net income, like other financial institutions, is primarily dependent on our net interest income, which is the difference between the income earned on our interest-earning assets, such as loans and investments, and the cost of our interest-bearing liabilities, primarily deposits and borrowings.Our net income is also affected by provisions for loan losses and other non-interest income and expenses.General economic conditions, particularly changes in market interest rates, government legislation, monetary policies, and attendant actions of the regulatory authorities are the external influences affecting many of the factors of our net income. Management has implemented various strategies designed to enhance our profitability.These strategies include reducing our exposure to interest rate risk by selling fixed-rate loans and offering other fee-based services to our customers.We recognize the need to establish and adhere to strict loan underwriting criteria and guidelines.We generally limit our investment portfolio to securities issued by the United States Government and Government sponsored entities, mortgage-backed securities collateralized by United States Government sponsored entities, and bank-qualified general obligation municipal issues. The recession which began in 2008 had a severe impact on the entire banking industry resulting in increased bank failures nationwide and a decline in market interest rates.The low interest rate environment has continued and resulted in higher levels of originations of fixed-rate residential loans for sale to the secondary market during 2011 and 2010.During the years ended December 31, 2011 and 2010, we sold $32.2 million and $47.4 million, respectively, of fixed-rate residential mortgage loans.Market conditions and higher prepayment speeds resulted in a decline in the value of our mortgage servicing rights during 2011 and 2010.We do not have a subprime mortgage loan product.Our investment portfolio has not been affected by the recession and financial crisis, since all of our mortgage-backed securities are issued by United States Government or United States Government sponsored entities.Since the real estate values in our market area did not increase as dramatically as they did in other parts of the nation prior to 2008, we have not experienced dramatic decreases in home values during the current recession. 4 We continue to service our existing borrowers and originate new loans to credit-worthy borrowers in an effort to meet the credit needs of our community.We intend to remain a community-oriented financial institution dedicated to meeting the credit and financial services needs of our customers in our market area. Critical Accounting Policies and Use of Significant Estimates In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in preparing our financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ significantly from those estimates under different assumptions and conditions.Management believes the following discussion addresses our most critical accounting policies and significant estimates, which are those that are most important to the portrayal of our financial condition and results and require management’s most difficult, subjective and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Allowance for Loan Losses. We believe the allowance for loan losses is the critical accounting policy that requires the most significant judgments and assumptions used in the preparation of the consolidated financial statements.The allowance for loan losses is a material estimate that is particularly susceptible to significant changes in the near term and is established through a provision for loan losses.The allowance is based upon past loan experience and other factors which, in management’s judgment, deserve current recognition in estimating loan losses.The evaluation includes a review of all loans on which full collectability may not be reasonably assured.Other factors considered by management include the size and character of the loan portfolio, concentrations of loans to specific borrowers or industries, existing economic conditions and historical losses on each portfolio category.In connection with the determination of the allowance for loan losses, management uses independent appraisals for significant properties, which collateralize loans.Management uses the available information to make such determinations.If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected.While we believe we have established our existing allowance for loan losses in conformity with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing our loan portfolio, will not request an increase in the allowance for loan losses.Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary if loan quality deteriorates. Other Real Estate Owned. Other real estate owned acquired through loan foreclosures are initially recorded at fair value less costs to sell when acquired, establishing a new cost basis.The adjustment at the time of foreclosure is recorded through the allowance for loan losses.Due to the subjective nature of establishing fair value when the asset is acquired, the actual fair value of the other real estate owned could differ from the original estimate.If it is determined that fair value declines subsequent to foreclosure, the asset is written down through a charge to non-interest expense.Operating costs associated with the assets after acquisition are also recorded as non-interest expense.Gains and losses on the disposition of other real estate owned are netted and posted to non-interest expense. Deferred Income Tax Assets/Liabilities. Our net deferred income tax asset arises from differences in the dates that items of income and expense enter into our reported income and taxable income.Deferred tax assets and liabilities are established for these items as they arise.From an accounting standpoint, deferred tax assets are reviewed to determine that they are realizable based upon the historical level of our taxable income, estimates of our future taxable income and the reversals of deferred tax liabilities.In most cases, the realization of the deferred tax asset is based on our future profitability.If we were to experience net operating losses for tax purposes in a future period, the realization of our deferred tax assets would be evaluated for a potential valuation reserve. 5 Impairment of Goodwill.Goodwill, an intangible asset with an indefinite life, was recorded on our balance sheet in prior periods as a result of acquisition activity.Goodwill is evaluated for impairment annually, unless there are factors present that indicate a potential impairment, in which case, the goodwill impairment test is performed more frequently.During 2011, goodwill was evaluated quarterly due to market conditions. Mortgage Servicing Rights.Mortgage servicing rights are very sensitive to movements in interest rates as expected future net servicing income depends on the projected outstanding principal balances of the underlying loans, which can be greatly reduced by prepayments.Prepayments usually increase when mortgage interest rates decline and decrease when mortgage interest rates rise. Fair Value Measurements. The fair value of a financial instrument is defined as the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale.We estimate the fair value of financial instruments using a variety of valuation methods.Where financial instruments are actively traded and have quoted market prices, quoted market prices are used for fair value.When the financial instruments are not actively traded, other observable market inputs, such as quoted prices of securities with similar characteristics, may be used, if available, to determine fair value.When observable market prices do not exist, we estimate fair value.Other factors such as model assumptions and market dislocations can affect estimates of fair value. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements by U.S. GAAP and IFRSs.The amendments in this ASU generally represent clarifications of FASB ASC Topic 820, but also include some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRSs.The amendments in this ASU are to be applied prospectively.For public entities, the amendments are effective for interim and annual periods beginning after December 15, 2011.Early application by public entities is not permitted.The adoption of this ASU is not expected to have any impact on the Company’s consolidated financial position or results of operations. In June 2011, the FASB issued ASU No. 2011-05, Amendments to Topic 220, Comprehensive Income.Under the amendments in this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments in this ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The amendments in this ASU should be applied retrospectively.For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Early adoption is permitted, because compliance with the amendments is already permitted.The amendments do not require any transition disclosures.The adoption of this ASU is not expected to have any impact on the Company’s consolidated financial position or results of operations. 6 In September 2011, the FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment.The update provides entities with the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit.If the carrying amount of a reporting unit exceeds its fair value, then the entity is required to perform the second step of the goodwill impairment test to measure the amount of the impairment loss, if any.Under the amendments in ASU No. 2011-08, an entity has the option to bypass the qualitative assessment for any reporting unit in any period and proceed directly to performing the first step of the two-step goodwill impairment test.An entity may resume performing the qualitative assessment in any subsequent period.The amendments enacted by ASU No. 2011-08 are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for the nonpublic entities, have not yet been made available for issuance.The adoption of this update is not expected to have any impact on the Company’s consolidated financial position or results of operations. Federal Deposit Insurance Corporation Insurance Coverage As with all banks insured by the FDIC, the Company’s depositors are protected against the loss of their insured deposits by the FDIC.On July 21, 2010, basic FDIC insurance coverage was permanently increased to $250,000 per depositor.In addition, the FDIC had instituted a Temporary Liquidity Guaranty Program (“TLGP”) which provided full deposit insurance coverage for non-interest bearing transaction deposit accounts, regardless of dollar amount.The Company opted into the TLGP.On November 9, 2010, the FDIC issued a final rule to provide separate unlimited deposit insurance coverage for non-interest bearing transaction accounts until December 31, 2012.The FDIC defines a “non-interest bearing transaction account” as a transaction account on which the insured depository institution pays no interest and does not reserve the right to require advance notice of intended withdrawals.This coverage is over and above the $250,000 in deposit insurance otherwise provided to a customer. Recent Developments On July 14, 2010, Jacksonville Bancorp, Inc. completed its conversion from the mutual holding company structure and the related public offering and is now a stock holding company that is fully owned by the public.Jacksonville Savings Bank is 100% owned by the Company and the Company is 100% owned by public stockholders.The Company sold a total of 1,040,352 shares of common stock in the subscription and community offerings, including 41,614 shares to the Jacksonville Savings Bank employee stock ownership plan.All shares were sold at a price of $10 per share, raising $10.4 million in gross proceeds.Conversion related expenses of $1.2 million were offset against the gross proceeds, resulting in $9.2 million of net proceeds.Concurrent with the completion of the offering, shares of Jacksonville Bancorp, Inc., a federal corporation, common stock owned by public stockholders were exchanged for 1.0016 shares of the Company’s common stock.As a result of the offering and the exchange, at December 31, 2011, the Company had 1,920,955 shares outstanding and a market capitalization of $26.4 million.The shares of common stock sold in the offering and issued in the exchange, trade on the NASDAQ Capital market under the symbol “JXSB.” 7 Financial Condition Total assets increased by $5.8 million, or 1.9%, to $307.3 million at December 31, 2011 from $301.5 million at December 31, 2010.Net loans decreased $5.6 million, or 3.2%, to $170.9 million at December 31, 2011 from $176.5 million at December 31, 2010.The decrease in loan volume was due to low loan demand as a result of the current weakened economy, as well as loan sales to the secondary market, and normal loan repayments.Available-for-sale investment securities increased $9.4 million, or 17.8%, to $62.3 million at December 31, 2011 from $52.9 million at December 31, 2010.Mortgage-backed securities decreased $1.6 million, or 3.9%, to $40.4 million at December 31, 2011 from $42.0 million at December 31, 2010.Cash and cash equivalents increased $2.5 million to $11.4 million at December 31, 2011 from $8.9 million at December 31, 2010. The growth in cash equivalents and investment securities was primarily due to the investment of funds in more liquid alternatives during a period of low loan demand and low interest rates. At December 31, 2011, we owned $1.1 million of Federal Home Loan Bank of Chicago stock.Management reviews this investment on a quarterly basis, in light of the Federal Home Loan Bank’s financial performance.At December 31, 2011, management deemed that the cost method investment in Federal Home Loan Bank of Chicago stock was ultimately recoverable and therefore not impaired.We also recognized $2.7 million in goodwill associated with our prior acquisition of Chapin State Bank.In 2011, management reviewed goodwill for impairment on a quarterly basis.Management’s analysis concluded that our goodwill was not impaired as of December 31, 2011. At December 31, 2011, we had $698,000 in net mortgage servicing rights.Our mortgage servicing rights asset represented approximately 48 basis points of the $146.2 million in loans that we serviced.We obtain an independent valuation of the mortgage servicing rights at least annually.Our most recent valuation was obtained as of December 31, 2011.Due to the lower market rates and increased prepayment speeds, we recorded a net impairment charge of $59,000 on our mortgage servicing rights during 2011. Total deposits decreased $2.2 million to $254.2 million at December 31, 2011.The mix of our deposits has changed during 2011 with a $14.0 million decrease in time deposits, partially offset by an increase of $11.8 million in transaction accounts.Transaction accounts have continued to grow, and time deposits have declined, as customers have preferred to maintain short-term, liquid deposits in the current low interest rate environment.Deposit volumes have also benefitted from customers choosing the safety of insured deposits versus alternative investments.Other borrowings, which consisted of overnight repurchase agreements, increased $2.5 million during this same time frame to $6.5 million as of December 31, 2011. Stockholders’ equity increased $5.5 million, or 15.4%, to $41.2 million at December 31, 2011.The increase in stockholders’ equity was the result of $3.3 million in net income and $2.8 million in other comprehensive income, which was partially offset by the payment of $563,000 in cash dividends and $138,000 in stock repurchases.Other comprehensive income consisted of the increase in net unrealized gains, net of tax, on available-for-sale securities reflecting changes in market prices for securities in our portfolio. Other comprehensive income does not include changes in the fair value of other financial instruments included on the balance sheet. COMPARISON OF OPERATING RESULTS FOR THE YEARS ENDED DECEMBER 31, 2 General Net income for the year ended December 31, 2011 totaled $3.3 million, or $1.74 per common share, basic and diluted, compared to net income for the year ended December 31, 2010 of $2.1 million, or $1.09 per common share, basic, and $1.08 per common share, diluted.The increase of $1.2 million in net income reflected an increase of $1.4 million in net interest income and a decrease of $1.1 million in the provision for loan losses, partially offset by a decrease of $201,000 in non-interest income and increases of $238,000 in non-interest expense and $854,000 in income taxes.Our operations have benefited from low short-term market interest rates, which have resulted in our cost of funds decreasing faster than the yield on our loans. 8 Interest Income Interest income increased to $13.9 million for the year ended December 31, 2011 from $13.5 million for the year ended December 31, 2010.The $338,000 increase in interest income resulted from increased income of $313,000 on investment securities and $245,000 on mortgage-backed securities, partially offset by decreases of $219,000 on loans and $1,000 on other interest-earning assets.As noted below, the changes in the composition of our interest-earning assets reflects the investment in investment securities and mortgage-backed securities during a time period where satisfactory loan origination opportunities were lacking. Interest income on loans decreased $219,000 to $10.7 million for 2011 from $10.9 million for 2010 due to decreases in both the average yield and average balance of the loan portfolio.The average yield of the loan portfolio decreased 12 basis points to 6.02% for 2011 from 6.14% for 2010. The decrease in the average yield reflected lower market rates of interest.The average balance of loans decreased $243,000 to $177.6 million during 2011.The decrease in the average balance of loans is primarily due to a decrease in the average balance of residential real estate loans, reflecting the volume of loans refinanced and subsequently sold into the secondary market. Interest income on investment securities increased $313,000 to $2.0 million in 2011 from $1.7 million for 2010, reflecting an $8.0 million increase in the average balance of the investment securities portfolio to $56.7 million during 2011 from $48.7 million during 2010.The increase in the average balance of investment securities reflected the investment of funds from the capital raised during our 2010 second step offering and the lack of corresponding loan demand.Interest income also benefitted from an increase in the average yield of investment securities to 3.58% for 2011 from 3.53% for 2010.This average yield does not reflect the benefit of the higher tax-equivalent yield of our municipal bonds, which was reflected as a reduction in income tax expense.Adjusting for this benefit, the tax equivalent yield of the investment portfolio equals 4.89% for 2011 compared to 4.86% for 2010. Interest income on mortgage-backed securities increased $245,000 to $1.1 million in 2011 from $884,000 in 2010, reflecting an increase of $6.0 million in the average balance of mortgage-backed securities to $42.8 million in 2011 from $36.8 million in 2010.The increase in the average balance of mortgage-backed securities also reflected the investment of funds from the capital raised during our 2010 second step offering.The increase in interest income on mortgage-backed securities also reflected a 24 basis point increase in the average yield to 2.64% for 2011 from 2.40% for 2010.The average yield on mortgage-backed securities has benefitted from reduced premium amortization resulting from slower national prepayment speeds on mortgage-backed securities.The amortization of premiums on mortgage-backed securities, which reduces the average yield, decreased $269,000 to $479,000 during 2011 compared to $748,000 during 2010. Interest income from other interest-earning assets, which consisted of federal funds sold and interest-earning deposit accounts, decreased $1,000 to $10,000 during 2011 primarily due to a decrease of $2.7 million in the average balance of these assets to $6.7 million during 2011, as compared to 2010.The average yield on other interest-earning assets increased to 0.15% for 2011 from 0.12% for 2010.The increase primarily reflects the investment of $2.5 million into higher-yielding time deposits during the fourth quarter of 2011. 9 Interest Expense Total interest expense decreased $1.1 million to $2.9 million during 2011 from $4.0 million during 2010.The decrease in interest expense was due to a decrease of $1.1 million in the cost of deposits. Interest expense on deposits decreased $1.1 million to $2.9 million in 2011 from $4.0 million in 2010.The decrease in interest expense on deposits was primarily due to a 46 basis point decrease in the average rate paid on deposits to 1.22% during 2011 from 1.68% during 2010.The decrease reflected ongoing low short-term market interest rates during 2011.The decrease in the average rate paid was also affected by a decrease in the average balance of deposits to $234.3 million during 2011 from $234.7 million during 2010.The decrease was primarily due to an $8.0 million decrease in the average balance of time deposit accounts, partially offset by a $7.6 million increase in the average balance of lower-cost transaction accounts. Interest paid on borrowed funds increased $6,000 to $17,000 in 2011 due to an increase in the average balance, partially offset by a decrease in the cost of borrowings.The average balance of borrowed funds increased to $4.6 million during 2011 compared to $2.8 million during 2010.The average rate paid on borrowed funds decreased to 0.37% during 2011 compared to 0.39% during 2010. Net Interest Income As a result of the changes in interest income and interest expense noted above, net interest income increased by $1.4 million, or 14.7%, to $11.0 million in 2011 from $9.6 million in 2010.Our interest rate spread increased by 38 basis points to 3.68% during 2011 from 3.30% during 2010.Our net interest margin increased 36 basis points to 3.87% during 2011 from 3.51% during 2010.Our net interest income continues to benefit from low short-term market interest rates, which have resulted in our cost of funds decreasing faster than the yield on our loans. Provision for Loan Losses The provision for loan losses is determined by management as the amount needed to replenish the allowance for loan losses, after net charge-offs have been deducted, to a level considered adequate to absorb known and probable losses in the loan portfolio, in accordance with accounting principles generally accepted in the United States of America. The allowance for loan losses increased $332,000, or 11.2%, to $3.3 million as of December 31, 2011 from $3.0 million as of December 31, 2010.The increase was the result of the provision for loan losses exceeding net charge-offs.We recorded a provision for loan losses of $625,000 for the year ended December 31, 2011, compared to $1.7 million during 2010.The decrease in the provision reflects the lower level of net charge-offs.Net charge-offs decreased $758,000 to $293,000 during 2011 from $1.0 million during 2010.While the level of charge-offs decreased during 2011 compared to 2010, the historically higher level of charge-offs for both years have resulted in an increase in our average loss factors.The higher level of charge-offs was concentrated in our commercial real estate and commercial loan portfolios, and have contributed to the higher balance in the allowance for loan losses. The provisions in 2011 and 2010 were made to bring the allowance for loan losses to a level deemed adequate following management’s evaluation of the repayment capacity and collateral protection afforded by each problem loan identified by management.The review also considered the local economy and the level of bankruptcies and foreclosures in our market area. 10 The following table sets forth the composition of our non-performing assets at December 31, 2011 and 2010, respectively. 12/31/11 12/31/10 (Dollars in thousands) Non-accrual loans: Real estate loans: One- to four-family residential $ $ Commercial Agricultural — — Home equity Commercial business loans 67 85 Agricultural business loans — — Consumer loans Total non-accrual loans Loans delinquent 90 days or greater and still accruing: Real estate loans: One- to four-family residential — — Commercial — — Agricultural — — Home equity — — Commercial business loans — — Agricultural business loans — — Consumer loans — — Total loans delinquent 90 days or greater and still accruing — — Total non-performing loans Other real estate owned and foreclosed assets: Real estate loans: One- to four-family residential 19 Commercial Agricultural — — Home equity — — Commercial business loans — — Agricultural business loans — — Consumer loans — — Totalother real estate owned and foreclosed assets Total non-performing assets $ $ Ratios: Non-performing loans to total loans % % Non-performing assets to total assets Management monitors all past due loans and non-performing assets.Such loans are placed under close supervision with consideration given to the need for additions to the allowance for loan losses and (if appropriate) partial or full charge-off.At December 31, 2011, we had no loans 90 days or more delinquent which were still accruing interest. Non-performing assets decreased by $759,000 to $2.8 million at December 31, 2011 as compared to $3.6 million at December 31, 2010.The decrease in the level of non-performing assets reflects a decrease of $734,000 in non-performing loans and $25,000 in foreclosed assets.The $734,000 decrease in non-performing loans primarily reflected the improvement of one commercial real estate credit with a balance of $545,000 and the foreclosure of another commercial real estate property with a balance of $498,000. The allowance for loan losses as a percentage of non-performing loans increased to 137.33% at December 31, 2011, as compared to 94.56% at December 31, 2010.This increase was due to both the growth in the allowance for loan losses and a decrease in non-performing loans during 2011.We have an experienced chief lending officer and collections and loan review departments which monitor the loan portfolio and seek to prevent any deterioration of asset quality. 11 The following table shows the principal amount of special mention and classified loans at December 31, 2011 and December 31, 2010. 12/31/11 12/31/10 (In thousands) Special Mention loans $ $ Substandard loans Total Special Mention and Substandard loans $ $ The total amount of classified and special mention assets decreased $1.0 million, or 9.2%, to $9.9 million at December 31, 2011 from $10.9 million at December 31, 2010.The decrease in classified and special mention loans during 2011 was primarily due to decreases of $632,000 in special mention loans and $376,000 in substandard loans.The decrease in special mention loans was primarily due to $1.3 million in loans that were upgraded to a pass rating and $197,000 in principal reductions on these loans, partially offset by $779,000 in additional loans rated as special mention during 2011.The $376,000 decrease in substandard loans was primarily related to $449,000 in loans transferred to foreclosed assets, $396,000 in write-offs, $250,000 in principal reductions, and $212,000 in loans upgraded to a pass rating, partially offset by $1.0 million of additional loans rated as substandard during 2011. Non-interest Income Non-interest income decreased $201,000 to $4.0 million for the year ended December 31, 2011, compared to $4.2 million for the year ended December 31, 2010.The decrease in non-interest income resulted primarily from decreases of $217,000 in net income from mortgage banking operations, $170,000 in gains on sales of available-for-sale securities, and $78,000 in service charges on deposit accounts, which were partially offset by an increase of $260,000 in commission income.The decrease in net mortgage banking income was due to a lower volume of loan sales to the secondary market of $32.2 million during 2011 from $47.4 million during 2010.The volume of loan sales reflects the continuing low mortgage rates during 2011 and 2010.The decrease in gains on sales of available-for-sale securities reflects a change in market conditions as $28.4 million of securities were sold during 2011 compared to $25.2 million securities sold during 2010.The sales were made in order to realize gains on the securities while restructuring a portion of the portfolio to reduce our interest rate risk position and improve both quality and tax equivalent yields.The decrease in service charges on deposits reflects a decrease in non-sufficient fund fees during 2011.The increase in commission income was due to an increase in brokerage accounts and improved market conditions. 12 Non-interest Expense Non-interest expense increased $238,000 to $9.8 million during the year ended December 31, 2011, compared to $9.6 million for the year ended December 31, 2010.The increase in non-interest expense reflects increases of $364,000 in compensation and benefits and $85,000 in data processing and telecommunications expense, partially offset by decreases of $189,000 in FDIC insurance premiums and $42,000 in the level of the impairment of mortgage servicing assets.The increase in compensation and benefits reflected normal salary and benefit cost increases, higher commissions, and expenses related to the funding of benefit plans.Data processing and telecommunications expense increased due to expenses related to an ongoing upgrade of our network and telecommunications equipment.FDIC insurance premiums reflect reduced premium rates which became effective in the second quarter of 2011.The decrease in the impairment of mortgage servicing rights was due to a $59,000 impairment charge recognized during 2011 compared to $101,000 impairment charge recognized during 2010.The impairment of the mortgage servicing rights asset reflects changes in market rates and prepayment speeds during 2011 and 2010. Income Taxes The provision for income taxes increased $854,000 to $1.3 million during 2011 compared to 2010. The provision reflected an increase in taxable income due to higher income, partially offset by the benefit of our tax-exempt investment securities, as well as higher state corporate tax rates.Our effective tax rate was 27.7% for 2011 as compared to 16.4% for 2010. 13 Average Balances and Yields The following table sets forth, for the years indicated, information regarding average balances of assets and liabilities as well as the total dollar amounts of interest income from average interest-earning assets and interest expense on average interest-bearing liabilities, resultant yields, interest rate spread, net interest margin, and ratio of average interest-earning assets to average interest-bearing liabilities. For the Years Ended December 31, Average Outstanding Balance Interest Yield/ Rate Average Outstanding Balance Interest Yield/ Rate (Dollars in thousands) Interest-earning assets: Loans (1) $ $ % $ $ % Investment securities (2) Mortgage-backed securities Cash and cash equivalents 10 11 Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest bearing checking $ $
